LAND, J.
This suit raises the same issue of title to the same traction engine con*149sidered and decided by us in the ease of W. E. Monroe v. J. W. Jones et al. (No. 20131) 66 South. 759,1 and for the reasons assigned in our opinion in that case, the judgment below in favor of the defendant must be affirmed on the question of title.
Plaintiff caused said engine to be seized under writs of sequestration, which were dissolved as a result of trial on the merits.
Defendant in answer to the appeal has prayed that the judgment below be amended by awarding him $150 damages for attorney fees.
The motion to dissolve having been referred to and tried with the merits, it is impossible to determine what portion of the .services of counsel related to the release of the property.
There was judgment below in favor of the intervener recognizing and enforcing its alleged vendor’s privilege on the traction engine.
Plaintiff is the only appellant, and no longer has any interest in contesting the claim of intervener.
Judgment affirmed.

Ante, p. 143.